Case: 21-10957      Document: 00516332646         Page: 1     Date Filed: 05/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 25, 2022
                                  No. 21-10957
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jamarcus Harris,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:20-CR-151-4


   Before Davis, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jamarcus Harris has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Harris has filed a response. The record is not sufficiently developed to allow


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10957      Document: 00516332646           Page: 2    Date Filed: 05/25/2022




                                     No. 21-10957


   us to make a fair evaluation of Harris’s claim of ineffective assistance of
   counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Harris’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2